Title: Thomas Barclay to the American Commissioners, 2 October 1786
From: Barclay, Thomas
To: American Commissioners



Gentlemen
Cadiz 2d. Octr. 1786

By the Bearer Colonel Franks I do myself the honor to send you in a small Box the following Articles.

1. A Book containing the original Treaty in Arabic between the Emperor of Morocco and the United States.
2. Three translations of the Treaty in English to each of which is added a Translation of a Declaration made by Tahar Fennish by order of His Majesty in addition and explanation of the 10th. Article.
3. A letter from the Emperor to the President of Congress.
4. Translation of this Letter in English.
5. Translation of the Emperor’s Letter to the King of Spain.
6. A Letter from Tahar Fennish to the Ministers at Paris and London and Translation.
7. Signals agreed on by which the Moorish and American Vessels may distinguish each other at Sea.
8. The answer to Queries which you put to me, dated Tangier 10th. September.
9. An Account of some other particulars relative to this Country dated Tangier 13th. September.
10. An Account of the proceedings relative to the Treaty dated Ceuta 18th September.
11. Copy of a Commission given to Francis Chiappi of the City of Morocco until the pleasure of Congress shall be known and the Names of the Agents at Mogadore and Tangier.

These matters have been detained a considerable time from you by various Accidents, among which contrary Winds and stormy Weather were a Part. But I hope as all such impediments are removed you will receive them with the utmost Expedition.
The Original of the Declaration made by Mr. Fennish could not be placed in the same Book with the Treaty sealed by the Emperor, the Moorish Forms not permitting it, therefore Mr. Fennish wrote it in another Book which I had placed in his hands with a  Copy of the Treaty for examination in order that he might certify the verity of it, lest any accident should happen to the original, which Book with authenticated Copies of the other Papers remain in my hands. I am with great Respect, Gentn. your most obt. humb. Servt.,

Thos. Barclay

